United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0849
Issued: October 3, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 11, 2019 appellant filed a timely appeal from a January 31, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees ’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2
ISSUE
The issue is whether appellant has met her burden of proof to establish a diagnosed medical
condition causally related to the accepted February 3, 2018 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

FACTUAL HISTORY
On February 4, 2018 appellant, then a 49-year-old mail handler, filed a traumatic injury
claim (Form CA-1) alleging that on February 3, 2018 she strained her left lower leg while in the
performance of duty when she was pushing a full bin of mail onto a trailer and felt a pop in her
left calf.
An unsigned emergency room hospital record dated February 3, 2018 indicated that an xray of appellant’s left ankle revealed no fracture or dislocation. The report listed a diagnosis of
gastrocnemius strain.
Appellant submitted a series of physical therapy reports dated March 5, 12, and 28 and
April 4 and 11, 2018. The reports listed a diagnosis of strain of other muscle and tendon of the
left lower leg.
In a development letter dated December 13, 2018, OWCP related that when appellant’s
claim was first received it appeared to be a minor injury that resulted in minimal or no lost time
from work and was therefore administratively approved for payment of a limited amount of
medical expenses. It indicated that her claim had been reopened for consideration. OWCP
informed appellant of the deficiencies of her claim and advised her that additional factual and
medical evidence was needed to establish her claim. It provided a questionnaire for her completion
and afforded her 30 days to submit the necessary evidence. No further evidence was received.
By decision dated January 31, 2019, OWCP denied appellant’s claim finding that the
evidence of record lacked medical evidence containing a medical diagnosis in connection with the
accepted February 3, 2018 employment incident. It concluded, therefore, that the requirements
had not been met to establish an injury as defined under FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
3

Supra note 1.

4

T.J., Docket No. 18-1500 (issued May 1, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron,41 ECAB 153 (1989).
5

T.J., id.; J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden,
Sr., 40 ECAB 312 (1988).
6
T.J., supra note 4; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).

2

To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.7 The second component is whether the employment incident caused a personal injury. 8
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence. 9 The opinion of the physician must be based on a
complete factual and medical background, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
medical condition and the specific employment incident. 10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted February 3, 2018 employment incident.
In support of her claim appellant submitted an unsigned hospital report dated
February 3, 2018. Regarding unsigned reports, the Board has explained that lacking a signature,
it cannot be determined whether a physician was the author of the report. Therefore, the Board
has held that a report that is unsigned or bears an illegible signature lacks proper identification and
cannot be considered probative medical evidence. 11 Thus, this report is of no probative value and
is insufficient to establish appellant’s claim.
In addition, appellant submitted a series of physical therapy reports. However, physical
therapists are not considered physicians as defined under FECA and thus their reports do not
constitute competent medical evidence. 12
The Board finds that appellant has not submitted rationalized, probative medical evidence
sufficient to establish a diagnosed medical condition causally related to her February 3, 2018
employment incident.13 Appellant, therefore, has not met her burden of proof.

7

M.H., Docket No. 18-1737 (issued March 13, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

8

M.H., id.; John J. Carlone, 41 ECAB 354 (1989).

9

P.D., Docket No. 19-0600 (issued August 12, 2019).

10

S.S., Docket No. 18-1488 (issued March 11, 2019).

11

L.D., Docket No. 19-0039 (issued May 7, 2019); see L.M., Docket No. 18-0473 (issued October 22, 2018).

12

5 U.S.C. § 8101(2); L.D., id.; J.L., 17-1207 (issued December 8, 2017); David P. Sawchuck, 57 ECAB 316, 322
n.11 (2006).
13

T.J., supra note 4; see D.S., Docket No. 18-0061 (issued May 29, 2018).

3

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted February 3, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the January 31, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 3, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

